Case 1:18-cv-04044-BCM Document 329 Filed 02/23/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
U.S. BANK NATIONAL ASSOCIATION,    :
solely in its capacity as Trustee :                              2/23/2021
of Triaxx Prime CDO 2006-1, Ltd., :
                                   :
               Petitioner,         :
                                   :    21 Civ. 439
     - against -                   :
                                   :
TRIAXX ASSET MANAGEMENT LLC (f/k/a :
ICP ASSET MANAGEMENT LLC, et al., :
                                   :
               Respondents.        :
-----------------------------------X
U.S. BANK NATIONAL ASSOCIATION,    :
solely in its capacity as Trustee, :
                                   :
     Interpleader Plaintiff,       :
                                   :    18 Civ. 4044
     - against -                   :
                                   :
TRIAXX ASSET MANAGEMENT LLC (f/k/a :
ICP ASSET MANAGEMENT LLC, et al., :         ORDER
                                   :
               Defendants.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Upon review of the complaints and other papers filed

with the Court in connection with the two cases captioned

above, the Court notes that in all material respects the

papers   describe   substantially    similar     underlying   events

arising out of the same or similar operative facts, and that

the parties are substantially the same parties. Accordingly,

it is hereby

     ORDERED   that   the   Clerk   of   Court    is   directed    to

consolidate these actions for all pretrial purposes; and it

is further
Case 1:18-cv-04044-BCM Document 329 Filed 02/23/21 Page 2 of 2



     ORDERED   that   all   filings    in   connection    with   the

consolidated action be docketed against the lower numbered

case, 18 Civ. 4044; and it is further

     ORDERED that the parties are directed to indicate their

consent to proceeding with the recently removed action, 21

Civ. 439, before Magistrate Judge Moses who is presiding over

the lower numbered action, (see 18 Civ. 4044, Dkt. No. 171),

and is intimately familiar with the facts and proceedings of

the case; and it is finally

     ORDERED that the Clerk of Court close the referenced

higher numbered case, 21 Civ. 439, as a separate action and

remove it from the Court’s docket.

SO ORDERED:

Dated:    New York, New York
          23 February 2021
